Citation Nr: 9905020	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-23 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death; and Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to Survivor's and Dependent's Educational 
Assistance (SDEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for the cause 
of the veteran's death, as well as entitlement to DIC 
benefits under Chapter 13 and SDEA benefits under Chapter 35. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran died in January 1997 at the age of 73 years.

3.  The certificate of death lists the immediate cause of 
death as cardiac arrest with an underlying cause of death due 
to arteriosclerotic heart disease.

4.  Prior to his death, the veteran had a service connected 
disability from chronic obstructive pulmonary disease, rated 
100 percent disabling.

5.  The service-connected 100 percent disability affected a 
vital organ, the veteran's lungs, resulting in debilitating 
effects and general impairment of health to the extent that 
it rendered the veteran materially less capable of resisting 
the effects of the fatal heart disease; thereby contributing 
materially to bring about the veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria have been met for service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1998).

2.  The appellant is entitled to SDEA benefits based on the 
veteran's death from a service-connected disability.  
38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

The death certificate shows that the veteran died in January 
1997, at age 73, of cardiac arrest due to atherosclerotic 
heart disease.  No other contributing conditions were listed.  
There was no autopsy.  The death certificate indicates he 
died in a hospital; while other records indicate that he died 
in a nursing home.  The RO did not obtain records pertaining 
to the veteran's final illness.  

At the time of the veteran's death, the service connected 
chronic obstructive pulmonary disease had been rated as 100 
percent disabling since July 1992.  

The appellant contends that the veteran's service-connected 
chronic obstructive pulmonary disease, rated as 100 percent 
disabling, adversely affected his heart condition, and 
contributed substantially to his death.  After review of the 
record, the Board finds that the evidence supports the fact 
that the veteran's pulmonary condition rendered him 
materially less capable of resisting the fatal heart disorder 
and contributed to bring about his death.  

The cause of the veteran's death may still be service 
connected if a disability which the veteran incurred or 
aggravated in service was either the principal or 
contributory cause of his death.  38 C.F.R. § 3.312(a) 
(1998).  For a service connected disability to be the 
principal cause of death, that disability must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 3.312(b) (1998).  
For a service connected disability to be a contributory cause 
of death, that disability must contribute substantially or 
materially to the death; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1) (1998).  See Harvey v. Brown, 6 Vet. 
App. 390 (1994).  A service connected disability may be a 
contributory cause of death if it results in debilitating 
effects and general impairment of health to the extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (1998).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1998).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
received careful consideration as a contributory cause of 
death, the primary cause being unrelated, for the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1998).  A service connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (1998).

At the time of his death, the veteran had a service connected 
disability from chronic obstructive pulmonary disease, rated 
100 percent disabling.  In reviewing the record, the Board 
does find that this service connected disability contributed 
to the cause of his death.  The Board does not find that his 
pulmonary disability was the principal cause of death, since 
the evidence from the death certificate does not list chronic 
obstructive pulmonary disease as the immediate or underlying 
cause of death.  Additionally, the record does not show that 
his pulmonary disease is etiologically related to his cardiac 
arrest or arteriosclerotic heart disease.  See 38 U.S.C.A. 
§ 3.312(b) (1998).  However, the evidence does show that the 
veteran's service connected disability was a contributory 
cause of death. 

The veteran was rated 100 percent disabled due to chronic 
obstructive pulmonary disease from July 1992, approximately 
four and one half years before his death.  Prior to his 
death, the veteran's pulmonary disease disability required 
him to use a wheel chair for mobility and an oxygen tank to 
assist in breathing.  As referenced above, 38 C.F.R. 
§ 3.312(c)(3) states that when service-connected diseases 
affecting vital organs, such as lungs, have such debilitating 
affects on the veteran's health so as to render him 
materially less capable of resisting the effects of the 
primary cause of death, the service-connected disability may 
be a contributory cause of death.  § 3.312(c)(3) also states 
that debilitation may be assumed for a 100 percent disabling 
condition of a vital organ.  The veteran's lung condition 
clearly meets this statutory criteria, and the Board finds 
that the severity of this service-connected disability 
rendered him materially less capable of overcoming his heart 
disease condition leading to his death.  Therefore, the Board 
finds that chronic obstructive pulmonary disease was a 
contributory cause of the veteran's death.  Service 
connection for the cause of the veteran's death is granted.  
38 U.S.C.A. § 5107(b) (West 1991).  

The finding that s service-connected disability contributed 
to bring about the veteran's death results in a grant of 
service connection for the cause of the veteran's death.  The 
provisions of 38 U.S.C.A. § 1318 provide a different basis 
for essentially the same benefits and would not result in 
additional benefits.  Therefore, there is no necessity to 
discuss that aspect of the claim any further.   

The appellant also claims entitlement to SDEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1998).  In this case, the issue of 
entitlement to SDEA depends on whether the veteran died as a 
result of a service-connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is, by this decision, granted, entitlement to SDEA is 
also granted.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1998).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  Entitlement to SDEA benefits is 
granted.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

